Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a cover member having an outer surface and an inner surface mounted on an outer surface of the outer tube, the cover member-defining a collector chamber between the outer tube and the cover member; the cover member comprising first and second apertures in the outer surface of the cover member with the first aperture being spaced from the second aperture; a first control valve mounted through the first aperture in the outer surface of the cover member and extending at least from the outer surface of the cover member to the outer surface of the outer tube and at least a portion of the first control valve extending outside of the cover member, wherein an inlet of the first control valve is in fluid communication with the outer chamber, and an outlet of the first control valve is in fluid communication with the collector chamber; and a second control valve mounted through the second aperture in the outer surface of the cover member and extending at least from the outer surface of the cover member to the outer surface of the outer tube and at least a portion of the second control valve extending outside of the cover member, with the second control valve spaced apart from the first control valve, wherein an inlet of the second control valve is in fluid communication with the second working chamber, and an outlet of the second control valve is in fluid communication with the collector chamber.  
As to claim 17, the prior art of record, taken alone or in combination, fails to disclose or render obvious  a cover member having an outer surface and an inner surface and mounted on an outer surface of the outer tube, the cover member defining a collector chamber between the outer tube and the cover member, the cover member comprising first and second apertures in the outer surface of the cover member with the first aperture being spaced from the second aperture; a first control valve mounted through the first aperture in the outer surface of the cover member and extending at least from the outer surface of the cover member to the outer surface of the outer tube and at least a portion of the first control valve extending outside of the cover member, wherein an inlet of the first control valve is in fluid communication with the outer chamber, and an outlet of the first control valve is in fluid communication with the collector chamber; a second control valve mounted through the second aperture in the outer surface of the cover member and extending at least from the outer surface of the cover member to the outer surface of the outer tube and at least a portion of the second control valve extending outside of the cover member, with the second control valve spaced apart from the first control valve, wherein an inlet of the second control valve is in fluid communication with the second working chamber, and an outlet of the second control valve is in fluid communication with the collector chamber; a first check valve disposed within the cover member, the first check valve operable to allow flow of fluid from the collector chamber to the outer chamber; and a second check valve disposed within the cover member, the second check valve operable to allow flow of fluid from the collector chamber to the second working chamber.
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious  a cover member having an outer surface and an inner surface and mounted on an outer surface of the outer tube, the cover member defining a collector chamber between the outer tube and the cover member, the cover member comprising first and second apertures in the outer surface of the cover member with the first aperture being spaced from the second aperture; a first control valve mounted through the first aperture in the outer surface of the cover member and extending at least from the outer surface of the cover member to the outer surface of the outer tube and at least a portion of the first control valve extending outside of the cover member, wherein an inlet of the first control valve is in fluid communication with the outer chamber, and an outlet of the first control valve is in fluid communication with the collector chamber; a second control valve mounted through the second aperture in the outer surface of the cover member and extending at least from the outer surface of the cover member to the outer surface of the outer tube and at least a portion of the second control valve extending outside of the cover member, with the second control valve spaced apart from the first control valve, wherein an inlet of the second control valve is in fluid communication with the second working chamber, and an outlet of the second control valve is in fluid communication with the collector chamber; a first check valve disposed within the first control valve, the first check valve operable to allow flow of fluid from the collector chamber to the outer chamber; and a second check valve disposed within the second control valve, the second check valve operable to allow flow of fluid from the collector chamber to the second working chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.H/Examiner, Art Unit 3657          

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657